Filed 1/5/22 P. v. Woodward CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Nevada)
                                                            ----

 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C092225

           v.                                                                    (Super. Ct. No. F18000009B)

 GREGORY JAMES NICHOLAS WOODWARD,

                    Defendant and Appellant.



         Defendant Gregory James Nicholas Woodward pleaded no contest to two charges
of possessing narcotics for sale. The trial court imposed, but suspended the execution of,
a term of eight years eight months, placing defendant on probation. The sentence
included five prior prison term enhancements under Penal Code former section 667.5,
subdivision (b).1 In April 2020, the trial court found defendant violated probation and
executed the suspended sentence.
         On appeal, defendant contends Senate Bill No. 136 (2019-2020 Reg. Sess.)
(Senate Bill 136), which amended former section 667.5, subdivision (b) to limit
qualifying prior prison terms, applies retroactively to his enhancements. The People do
not contest the application of Senate Bill 136 but argue the People should be given an
opportunity to withdraw from the plea agreement.



1 Undesignated statutory references are to the Penal Code.


                                                             1
       After briefing was complete, the Legislature passed Senate Bill No. 438 (2021-
2022 Reg. Sess.) (Senate Bill 483), which declares enhancements under former
section 667.5, subdivision (b) legally invalid, requires resentencing, and prohibits the
prosecutor and trial court from rescinding the plea agreement as a result of the legal
invalidity of the former section 667.5, subdivision (b) enhancements. (§ 1171.1.) We
therefore will conclude we must strike the five prior prison term enhancements under
former section 667.5, subdivision (b) and remand for resentencing consistent with
section 1171.1. In all other respects, we will affirm the judgment.
                                     BACKGROUND
       After a traffic stop of a car in which defendant was a passenger, law enforcement
officials found heroin, methamphetamine, baggies, and a scale. Defendant was charged
with possessing methamphetamine for sale (Health & Saf. Code, § 11378), possessing
heroin for sale (id., § 11351), and three misdemeanors for possessing cocaine,
oxycodone, and methadone (id., § 11350, subd. (a)). It was also alleged he had served
five prior prison terms. (former § 667.5, subd. (b).)
       On April 3, 2018, defendant pleaded no contest under a stipulated plea agreement
to the two possessing-for-sale counts and admitted all five prior prison term allegations.
The trial court dismissed the remaining misdemeanor counts. The trial court sentenced
defendant the same day to a stipulated sentence of eight years eight months in county jail
(§ 1170, subd. (h)), comprised of three years for the heroin count, eight months for the
methamphetamine count, and five years total for the five prior prison terms. The trial
court imposed but suspended the execution of the sentence for five years and placed
defendant on adult drug court probation.
       On April 8, 2020, the trial court found defendant violated probation, revoked
his probation, and executed the sentence of eight years eight months in county jail.




                                             2
                                       DISCUSSION
       Defendant contends Senate Bill 136 eliminates his five prior prison term
enhancements because his case was not yet final as of January 1, 2020, when Senate
Bill 136 took effect. The People originally argued defendant’s case was final before the
effective date of Senate Bill 136 because his sentence had been imposed and suspended,
but they withdrew that argument after the California Supreme Court decided People v.
Esquivel (2021) 11 Cal.5th 671. The People now agree Senate Bill 136 applies to
defendant. We also agree based on Esquivel. Thus, defendant is entitled to the
ameliorative benefits of Senate Bill 136.
       The parties, however, disagree on the remedy. Defendant originally asked this
court to “remand the case to allow the prosecution to either approve the lower sentence or
withdraw from the plea.” The People agreed, relying in part on People v. Stamps (2020)
9 Cal.5th 685. Defendant in reply changed his position based on an opinion filed by a
different panel of this court after his opening brief, People v. Andahl (2021)
62 Cal.App.5th 203, review granted Jun. 16, 2021, S268336. He now argues Stamps is
not applicable to Senate Bill 136, and he asks us to strike the enhancements without
permitting the People to withdraw from the plea agreement.
       After briefing in this case was complete, the Legislature passed and the Governor
signed Senate Bill 483, adding section 1171.1 to the Penal Code. (Stats. 2021, ch. 728)
The new statute declares that enhancements imposed before January 1, 2020 under
former section 667.5, subdivision (b) are legally invalid (except under circumstances not
applicable here). (§ 1171.1, subd. (a).) The new statute also declares that it applies
retroactively “to all persons currently serving a term of incarceration in jail or prison for
these repealed sentence enhancements.” (Stats. 2021, ch. 728, § 1.) And it provides for
resentencing of the defendant, with specific instructions relating to the resentencing,
which we need not recount here. (§ 1171.1, subds. (c)-(e).) Importantly, the legislation
expresses the Legislature’s intent “that any changes to the sentence as a result of [Senate

                                              3
Bill 483] shall not be a basis for a prosecutor or court to rescind a plea agreement.”
(Stats. 2021, ch. 728, § 1.)
       Section 1171.1 assumes the defendant’s conviction is final because it provides for
recall of the sentence and resentencing. (§ 1171.1, subd. (c).) But we see no reasonable
argument not to apply it also to defendants whose convictions are not yet final, which
would require remand for resentencing rather than recall of a sentence.
       Accordingly, we will strike the five prior prison term enhancements under
former section 667.5, subdivision (b) and remand for resentencing consistent with
section 1171.1. Upon remand, “ ‘a full resentencing as to all counts is appropriate, so the
trial court can exercise its sentencing discretion in light of the changed circumstances.’ ”
(People v. Buycks (2018) 5 Cal.5th 857, 893.) However, the resentencing must be
consistent with this opinion and the requirements and limitations contained in
section 1171.1.
                                      DISPOSITION
       The judgment is modified to strike the five prior prison term enhancements,
the sentence is vacated, and the matter is remanded for resentencing consistent with this
opinion. In all other respects, the judgment is affirmed.



                                                     /S/
                                                  MAURO, J.


We concur:


    /S/
BLEASE, Acting P. J.


    /S/
KRAUSE, J.

                                              4